Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is responsive to the communication filed on 10/21/21.
Claim 1 is pending.


Allowable Subject Matter
Applicant’s arguments with respect to the 35 USC 101 rejection have been considered and are found persuasive with respect to step 2b. The Examiner submits the limitations, and in combination as a whole, are not an ordinary, conventional, or routine means for obtaining data.  In particular, the sensor spacing, arrangement, definition of spindle temperature measurement point, and simultaneous recording as described below do not represent ordinary, conventional, or routine data gathering. Accordingly, the prior art, alone or in combination, does not teach or suggest the inclusion of the sensor limitations as described below.

test of coefficient identification of the spindle thermal error model four temperature sensors are arranged on a surface of a spindle at specific positions: a first temperature sensor and a fourth temperature sensor  are respectively attached to positions of a rear bearing and a front bearing ; a second temperature sensor  and a third temperature sensor are evenly distributed between the rear bearing  and the front bearing , wherein the second temperature sensor  is adjacent to the rear bearing, the third temperature sensor is close to the front bearing; a detecting rod  is mounted on the spindle, through a shank interface on the spindle; a displacement sensor  
   (See Applicant’s arguments, pages 9-13)


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645. The examiner can normally be reached M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DARRIN D DUNN/Patent Examiner, Art Unit 2117